JUDGMENT
This cause coming on to be heard and it appearing to the Court that the parties to this action have reached an amicable settlement of the matter in controversy.
It is therefore, by consent of the parties to this action, ordered, considered and adjudged by the Court that the holder of the “matai” name, Sagatu, shall, at the request of the holder of the “matai” name, Faumuina, name the young man to hold the title, Nofoatolu, which said name, Nofoatolu shall render service to the “matai” name Faumuina, according to the Samoan Custom.
It is further ordered, considered and adjudged by the Court that the holder of the “matai” name Sagatu, shall, in naming the man to hold the title Nofoatolu, name a man who is a member of either the Sagatu or Faumuina family, and no other.
This the 21st of February, 1919.